DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “kick frame has a cross-sectional shape of an I-beam or J-beam” in claims 5 and 14, the “third skin” in claims 6 and 15, and the “kick frame is directly attached to the plurality of gussets” in claims 7 and 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Specification
3.	The disclosure is objected to because of the following informalities: 
	a.	para. [0030]: the term “unattached directly” should probably be  replaced with “is indirectly attached” to convey the indirect attachment between bulkhead section 36 and skin section 24 as seen in the drawings.
	b.	para. [0032]: the term “the outer skin 22 separates from the second bulkhead section 26 proximate to the second bulkhead section 36” should probably be replaced with “the outer skin 22 separates from the reinforcing bulkhead 32 about the second bulkhead section 36”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	Claim 1, lines 1-2, recites the limitation “A flexible strengthening join for a pressurized vessel, the flexible joint comprising” rendering the claim uncertain. Per the applicant’s disclosure, in particular para. [0030] of the specification, which discloses the aircraft fuselage comprising the very limitations found in lines 2-16 of the claim 1. The flexible strengthening joint 20 is merely disclosed as being as joint of the vessel/fuselage and is not being disclosed in such way that it comprises the very features of fuselage or vessel as it is currently being claimed. Thus, it is unclear how exactly does a joint comprise of an outer skin, bulkhead, kick frame and an intercostal as it is currently claimed in claim 1. Further, if the assumption is that the pressure vessel, which is only being functionally claimed, comprises of such features, the features are currently not being claimed in such manner that associates the features to the pressure vessel.  Therefore, the pressure vessel, while being functionally claimed and having no association to the aircraft components as it is currently being recited in the preamble, has no effect on the body of the claim. See MPEP 2111.02 (II).  Furthermore, while the preamble recites “a flexible strengthening joint”, the body of the claim provides no other indication of exactly how a joint is being recited as flexible. Therefore, the term “flexible” is not being interpreted as a structural limitation. See MPEP 2111.02 (II). 
6.	The term “abrupt change in shape” in claims 1, 10 and 19, each, is a relative term which renders the claim indefinite. The term “abrupt change in shape” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how the abrupt the localized change in shape is required to be in order to be considered as abrupt. 
7.	Claim 1, lines 9-10, recites the limitation “a second bulkhead section that unattached directly to the first skin section” rendering the claim and indefinite, since it is unclear if the second bulkhead section is attached or unattached, or directly or indirectly attached and/or attached to the first skin section. As it is currently recited, it is being interpreted that the second bulkhead section is not attached to the first skin section. Similarly, claims 10 and 19 are unclear for the same reasons.
8.	Claim 1, lines 15-16, recites the limitation “the outer skin separates from the second bulkhead section proximate the second bulkhead section when the interior is pressurized” which renders the claim unclear, since the term second bulkhead section is being used as both the structure in which the skin is separating from as well as the reference point. Thereby, it is unclear if the skin is separating from the second bulkhead section or something else proximate to the second bulkhead section.
The limitation should probably be replaced with “the outer skin separates from the reinforcing bulkhead proximate to the second bulkhead section”. Similarly, claim 10 is unclear for the same reasons. 
9.	Claim 7, lines 1-2, recites the limitation “the kick frame is directly connected to the plurality of gussets” which renders the claim uncertain, since is it unclear as to how exactly is the kick frame both attached directly the outer skin as well as plurality of gussets. Per the applicant’s disclosure the outer skins covers the first skin section as well as the second skin section, and the kick frame being attached to the outer skin to provide support to the outer skin. And, para. [0013] discloses the kick frame being directly attached to outer skin, in an optional form, which is currently not shown in the applicant’s drawings. Thus, absent of any disclosure regarding a discontinuity between the skin sections, it is unclear how the kick frame is attached to both the outer skin as well as the gussets in a same embodiment. Similarly, claim 16 is unclear for the same reasons. 
10.	The term “being stiff enough” and the term “being compliant enough” in claims 2 and 11, each, is a relative term which renders the claim indefinite. The terms “being stiff enough” and “being compliant enough” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how stiff and compliant is intercostal required to be to support the kick frame in allowing the outer skin to breathe when pressurized.  
11.	Claim 10 recites the limitation “first section” in lines 8-9. There is insufficient antecedent basis for this limitation in the claim. 
	Claims not addressed are rejected based on their dependency from a rejected base claim.

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1-3, 5, 10-12, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bernadet et al. (US 2013/0146710 A1), hereinafter “Bernadet”.
14. 	Regarding Claims 1 and 10, Bernadet discloses a flexible strengthening joint for a pressurized vessel (see MPEP 2111.02 (II)) and aircraft comprising (Abstract and FIG. 1);
	a fuselage having an outer skin (fuselage and outer skin 2 as seen in FIG. 1), the outer skin having a localized abrupt change in shape (See annotated FIG. 1 below), the outer skin including a first skin section defining a first cross-sectional area and a second skin section defining a second cross-sectional area (see annotated FIG. 1 below), the localized abrupt change in shape being located at a junction between the first skin section and the second skin section (see annotated FIG. 1 below), the outer skin defining an interior capable of pressurization (para. [0029]; pressurized upper zone 5); 
a reinforcing bulkhead (para. [0029]; reinforcing bulkhead 7) located in the interior (FIG. 1), the reinforcing bulkhead including a first bulkhead section that is directly attached to the first section of the outer skin (para. [0030]; a section of bulkhead 7 such as section 9f directly attached to the first section of outer skin 2 as seen in FIGS. 1-3 and 5) and a second bulkhead section that unattached directly to the first section (a portion of bulkhead 7 such section 9e of floor panel 9 of the bulkhead 7 that is unattached directly to the first section); 
a kick frame (12) located in the interior (FIGS. 1-3), the kick frame spanning at least the second bulkhead section (kick frame 12 spanning at least the middle portion of floor panel 9 of bulkhead 7 as seen in FIGS. 2-3), the kick frame (12) being directly attached (FIG. 1) to the outer skin (2); and 
at least one intercostal (19) secured to (FIG. 4) the second bulkhead section (9e), the at least one intercostal (19) also being secured (FIG. 1) to the kick frame (12), 
wherein the outer skin separates from the second bulkhead section proximate the second bulkhead section when the interior is pressurized (with consideration of the position of second bulkhead section 9e with respect to outer skin 2, such that bulkhead section 9e is not attached to the outer skin 2, any pressurization of disclosed pressurize zone 5 allows for pressure to be distributed radially and experienced by both the second bulkhead section 9e as well as the outer skin 2, as such the outer skin providing a greater surface area as compared to the bulkhead section 9e, the outer skin must experience an amount of pressure greater than the bulkhead section 9e which allows at least for outer skin 2 of the pressurized zone 5 to inherently separate from the second bulkhead section 9e by least some distance, furthermore see MPEP 2114 (I)).












[AltContent: textbox (Second skin section)]
[AltContent: arrow]

[AltContent: arrow][AltContent: rect][AltContent: arrow][AltContent: textbox (Abrupt change in shape/transition region )][AltContent: textbox (First skin section)][AltContent: rect]
    PNG
    media_image1.png
    374
    409
    media_image1.png
    Greyscale

FIG. 1



15.	Regarding Claims 2 and 11, Bernadet discloses the flexible strengthening joint or aircraft of claims 1 and 10, wherein the at least one intercostal is a cantilever shelf (intercostals 19 are cantilever shelves as seen in FIGS. 2-5) that is connected at one end to the bulkhead (FIGS. 2-5) and at another end to the kick frame (FIGS. 1-2), the intercostal being stiff enough to support the kick frame and the outer skin under airframe loading while being compliant enough to allow the outer skin to breathe when pressurized (para. [0052]; discloses intercostals 19 being capable of withstanding loads and being load bearing as such the intercostals 19 are capable of being stiff enough to support kick frame 12 and the skin 2 subject to possible airframe loading while also being compliant enough to allow the outer skin 2 to breath when pressurized).
16.	Regarding Claims 3 and 12, Bernadet discloses the flexible strengthening joint or aircraft of claims 1 and 10, further comprising a plurality (FIG. 2) of intercostals (19) secured to the second bulkhead section (9e) and to the kick frame (12).
17.	Regarding Claims 5 and 14, Bernadet discloses the flexible strengthening joint or aircraft of claims 1 and 10, wherein the kick frame has a cross-sectional shape of an I-beam (FIG. 1).
18.	Regarding Claim 19, Bernadet discloses a method of allowing an aircraft fuselage to breathe when pressurized (Abstract, paras. [0006]-[0008] and [0029]), the method comprising: 
forming an outer skin (2) of an aircraft with an abrupt change in shape (see annotated FIG. 1 above), the outer skin defining an interior capable of being pressurized (para. [0029]; pressurized upper zone 5); 
reinforcing the outer skin (2) with a bulkhead (7), the bulkhead being directly attached (FIG. 5) to the outer skin over a first bulkhead section (9f) and the bulkhead (7) being unattached directly (FIG. 4) to the skin over a second bulkhead section (9e); 
securing a kick frame (3a/11) to the outer skin (2), the kick frame (3a/11) being separated (FIGS. 1-5) from the bulkhead (7); and connecting (para. [0055] and FIGS. 4-5) the second bulkhead section (9e) to the kick frame (3a/11) with a plurality of intercostals (19).



Claim Rejections - 35 USC § 103
19.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

20.	Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernadet et al. (US 2013/0146710 A1), in view of Stephan (US 2011/0233334 A1).
21.	Regarding Claims 4 and 13, Bernadet discloses the flexible strengthening joint or aircraft of claims 1 and 10.
	Bernadet is silent regarding a flexible bulkhead strap. 
	Stephan discloses a flexible strengthening joint of an aircraft (Stephan Abstract and para. [0048) and [0057]) comprising a flexible bulkhead strap (paras. [0048]-[0051] and [0058]; flexible bulkhead strap 7) located between the bulkhead (paras. [0045]-[0046] and [0057]; bulkhead 4 as seen in FIGS. 1-3) and the outer skin (para. [0045]; outer skin 2).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bernadet to use the arrangement of Stephan, as a known arrangement of a flexible bulkhead strap, bulkhead and an outer skin for the purpose of providing flexible connecting means for mitigating loads and maintaining pressure inside of a pressurized zone of an aircraft.     
22.	Claim(s) 6-7 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernadet et al. (US 2013/0146710 A1), in view of Chaumel et al. (US 6213428 B1), hereinafter “Chaumel”.
23.	Regarding Claims 6 and 15, Bernadet discloses the flexible strengthening joint or aircraft of claims 1 and 10.
	Bernadet is silent regarding a plurality of gussets.
	Chaumel discloses an aircraft (Abstract and FIG. 5) comprising a plurality of gussets (c. 3, ln. 65 - c. 4, ln. 4; gussets 24) that connect the first skin section to the second skin section along a transition between first and second skin sections (gussets 24 with respect to ceiling 14 and wall 16 connecting a first skin section to a second skin section along a transition between the first and skin sections of skin 10 as seen in FIGS. 3 and 5).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention of Bernadet to use the arrangement of Chaumel, as a known arrangement of skin sections and gussets for the purpose of providing additional load support features to a transition region between first and second skin sections of an aircraft fuselage. 
24.	Regarding Claims 7 and 16, modified Bernadet discloses the flexible strengthening joint or aircraft of claims 6 and 15. 
	Modified Bernadet is silent regarding the kick frame is directly attached to the plurality of gussets.
	Chaumel discloses an aircraft (Abstract and FIG. 5) wherein the kick frame (26) directly attached (FIG. 5) to the plurality of gussets (24).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention of Bernadet to use the arrangement of Chaumel, as a known arrangement of gussets and a kick frame for the purpose of optimizing the structural properties of a skin transition region of an aircraft fuselage. 

25.	Claim(s) 8-9 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bernadet et al. (US 2013/0146710 A1), in view of Pearson et al. (US 2020/0283117 A1), hereinafter “Pearson”.
26.	Regarding Claims 8 and 17, Bernadet discloses the flexible strengthening joint or aircraft of claims 1 and 10. 
	Bernadet is silent regarding a plurality of stringers supporting the first skin section.
	Pearson discloses an aircraft (Pearson Abstract and FIG. 2) comprising a plurality of stringers supporting a skin section (para. [0030]; skin section 224 of fuselage 150 with a plurality of stringers 226 as seen in FIG. 3). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bernadet to use the arrangement of Pearson, as a known arrangement of stiffeners of a skin section of an outer skin for the purpose of optimizing the structural characteristics of an outer skin of a fuselage as well as effectively distributing loads experienced by the outer skin of the fuselage.  
27.	Regarding Claim 9 and 18, Bernadet discloses the flexible strengthening joint or aircraft of claims 1 and 10. 
	Bernadet is silent regarding a plurality of longerons supporting the second skin section.
	Pearson discloses an aircraft (Pearson Abstract and FIG. 2) comprising a plurality of longerons supporting a skin section (para. [0030]; skin section 224 of fuselage 150 with a plurality of longerons 226 as seen in FIG. 3, stiffeners and longerons are interchangeably used as stiffening elements, further longerons by definition are stiffeners that extend longitudinally about a fuselage of an aircraft). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Bernadet to use the arrangement of Pearson, as a known arrangement of longerons of a skin section of an outer skin for the purpose of optimizing the structural characteristics of an outer skin of a fuselage as well as effectively distributing loads experienced by the outer skin of the fuselage.  

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming drawing objections and 112(b) rejections. 














Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Bellet et al. (US 2017/0137106 A1) and Bernadet et al. (US 2013/0146709 A1) disclose pressurized aircraft fuselages with an abrupt change in shape, including reinforcing bulkheads, kick frames and intercostals. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
/Richard R. Green/Primary Examiner, Art Unit 3647